DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s a RCE submission filed on 4/18/2022.  Currently claims 1, 4-9, 12-17, and 20 are pending and claims 1, 9, and 17 are independent.  No claims have been amended from the previous claim set dated 12/21/2021.  No new claims have been cancelled or added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 

Response to Amendments
Applicant did not amended any claims from the previous claim set dated 12/21/2021.  
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1, 4-9, 12-17, and 20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 4-8) are directed to a statutory category, namely a method.  Claim 9 and its dependent claims (claims 12-16) are directed to a statutory category, namely a system/machine.  Claim 17 and its dependent claims (claims 20) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 9, and 17, which are substantially similar claims to one another, are directed to the abstract idea of “Mathematical Concepts” or more particularly, “Mathematical relationships (See MPEP 2106).”  In this application that refers to using a computer system to analyze, compare, and forecast datasets.  The abstract elements of claims 1, 9, and 17, recite in part “Determine a distance…Determine which has shortest distance…generate forecast data… Scale and adjust forecasted data…Store data…”.  Dependent claims 4 and 12, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Determine distance using Euclidean distances…”.  Dependent claims 5 and 13, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “a data point that is not the end point…”.  Dependent claims 6 and 14, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Data points comprise forecasted measurements…”.  Dependent claims 7, 15, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Align data points…”.  Dependent claims 8 and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The long time series comprises more data than the short time series…”.   All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, and 17.  
Step 2A (Prong 2):  Independent claims 1, 9, and 17, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitations that recite in part “Computing device… Processor… Repository… Storage device with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
  Additionally, dependent claims 4-8, 12-16, and 20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 9, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Computing device… Processor… Repository… Storage device with instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze, compare, and forecast datasets) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0029] – “The storage 140 may be any suitable combination of hardware and software for implementing any suitable combination of volatile and non-volatile storage, which may store data for the computing device 100.” 
Additionally, dependent claims 4-8, 12-16, and 20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1, 4-9, 12-17, and 20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotorov et al. (USPGPUB 2020/0160447) in view of Ray et al. (USPGPUB 2016/0328724) further in view of Poghosyan et al. (USPGPUB 2020/0065213)


Regarding claims 1, 9, and 17 (Previously Presented), Kotorov discloses a computer-implemented method performed by a data processing apparatus and system (Kotorov ¶ABS - method and system) , the system comprising: a storage and 27 of 32031527-00051OUSa processor (Kotorov ¶46 - FIG. 9 shows a high-level overview of the system 900 for artificial logical networks. 901 are external data sources from which data is ingested into the system 900. 902 is a server that ingests and stores data 903, processes and stores artificial logical networks 904 based on the stored data 903, processes and saves motifs in the motif library 905 to be used in artificial logical networks) running the method comprising: determining, by a computing device, for each long-term time series and section in a repository, a distance (Kotorov ¶ABS - a similarity score {i.e. distance} is calculated) between the long-term time series or section and a short-term time series (Kotorov ¶10 - A motif {i.e. short term} comprises of a subset of data points selected from an entire time series {i.e. long term}); determining, by the computing device, which of the long-term time series and sections from the repository has the shortest distance between that long-term series or section and the short-term time series (Kotorov ¶10 - The closer the matching score between the incoming data and a reference motif the higher the weight of the reference motif in predicting the outcome – Kotorov FIG 7 - 707) ; generating, by the computing device, forecasted data points for the short-term time series based on the long-term time series or section determined to have the shortest distance between that long-term time series or section and the short-term time series (Kotorov ¶ABS - The artificial intelligence network evaluates the shape of any trading motif, compares it with the learned motifs, and generates a prediction for the most likely motif to occur in the next trading period); and storing, by the computing device, the forecasted data points for the short-term time series with the short-term time series in a storage of the computing device (Kotorov ¶46 - 902 is a server that ingests and stores data 903, processes and stores artificial logical networks 904 based on the stored data 903, processes and saves motifs in the motif library 905 to be used in artificial logical networks).
Kotorov lacks at least one of scaling and adjusting data points of the long-term time series of which the section is a section based on the short-term time series, wherein the data points follow the section in the long-term time series of which the section is a section to generate the forecasted data points for the short-term time series, and scaling and adjusting the forecasted data points for the long-term time series based on the short-term time series to generate the forecasted data points for the short-term time series.
Ray, from the same field of endeavor, teaches at least one of scaling and adjusting data points of the long-term time series of which the section is a section based on the short-term time series, wherein the data points follow the section in the long-term time series of which the section is a section to generate the forecasted data points for the short-term time series, and scaling and adjusting the forecasted data points for the long-term time series based on the short-term time series to generate the forecasted data points for the short-term time series (Ray ¶31 - Ray ¶35 - there are SKUs that are short-lived, and thus there might not be available seasonal data from a previous year {i.e. short time series}…Once the SKUs have been grouped, the group is modeled as a whole to create a forecast for all items in the group…upsilon.(t) is a periodic function (i.e. for weekly time series with annual seasonal structure .upsilon.(t)=.upsilon.(t+52) for all t) and can be viewed as an average seasonal profile that is common to all grouped items and .alpha..sub.t comprises the scaling coefficients by item to scale up or down the seasonal profile {i.e. long time series} according the items average sales level).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the time series prediction methodology/system of Kotorov by including the time series forecasting techniques of Ray because Ray discloses “a system that can more accurately forecast the sales of items for a retailer or distributor (Ray ¶2)”.   Additionally, Kotorov further details that “The present invention is a method and system provided to configure and deploy an artificial logical network for detection, classification, or prediction of sequential data motifs, trends or patterns (Kotorov ¶9)” so it would be obvious to consider including the additional time series forecasting techniques that Ray discloses because it would improve the time series prediction methodology disclosed within Kotorov by making them more accurate.  
Kotorov further lacks time series comprising data points for measurements of a metric for a computer system.
Poghosyan, from the same field of endeavor, teaches time series comprising data points for measurements of a metric for a computer system (Poghosyan ¶20 - FIG. 14 shows a plot of an example sequence of time series data associated with a resource of a distributed computing system).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the time series prediction methodology/system of Kotorov by including the time series forecasting techniques of Poghosyan because Poghosyan discloses “The process illustrated in FIG. 15 provides technological advantages over other techniques for forecasting time series metric data: First, the trained RNN may be applied to time series data regardless of sampling rate. Second, the trained RNN may be applied to any time series data associated with any resource of the distributed computing system. Third, the trained RNN may be used to forecast time series data over a time horizon (Poghosyan 477)”. Additionally, Kotorov further details that “The present invention is a method and system provided to configure and deploy an artificial logical network for detection, classification, or prediction of sequential data motifs, trends or patterns (Kotorov 49)” so it would be obvious to consider including the additional time series forecasting techniques that Poghosyan discloses because it would improve the time series prediction methodology disclosed within Kotorov.
Regarding claims 4 and 12 (Original), Kotorov in view of Ray further in view of Poghosyan discloses determining, by a computing device, for each long-term time series and section in a repository, a distance between the long-term time series or section and a short-term time series comprises determining Euclidean distances or Frechet distances (Kotorov ¶42 - For those skillful in the art it will be obvious that there are many mathematical algorithms to compute the differences between arrays such as Euclidean, Manhattan, Pearson, etc.). 
Regarding claims 5 and 13 (Original), Kotorov in view of Ray further in view of Poghosyan discloses each section in the repository comprises a section of one of the long-term time series from the repository ending with a data point that is not the last data point in the one of the long-term time series from the repository (Kotorov Fig. 1, Fig.7 - Kotorov ¶42 - 703A is the graphical shape of the reference motif in Node 1 and 703B is the graphical shape of the reference motif in Node 2. The two reference motifs are also stored as numerical arrays).   
Regarding claims 6 and 14 (Original), Kotorov in view of Ray further in view of Poghosyan discloses the forecasted data points for the short-term time series comprise forecasted measurements for a metric of the short-term time series (Kotorov ¶6 - the present method can be applied in all granular sequential data to generate predictive signals. For example, it can be applied within remote cardio monitoring devices to alert physicians when a pathology occurs or to predict when a pathology is likely to occur. It also can be applied for industrial equipment monitoring where vibration censors generate nanosecond level data samples).  
Regarding claims 7, 15, and 20 (Original), Kotorov in view of Ray further in view of Poghosyan discloses determining, by a computing device, for each long-term time series and section in a repository, a distance between the long-term time series or section and a short-term time series comprises aligning a last data point of a long-term time series or a last data point of a section with a last data point of the short-term time series (Kotorov Fig.7 - Kotorov ¶42 - FIG. 7 shows the similarity score generation 700 within nodes. 701 is an input signal coming from a device, sensor or system. The input signal 701 come into the system as a numeric array but for explanatory purposes we show the graphical shape of motif 702. The motif 702 is passed to Node 1 and Node 2. 703A is the graphical shape of the reference motif in Node 1 and 703B is the graphical shape of the reference motif in Node 2. The two reference motifs are also stored as numerical arrays. As it can be seen reference motifs 703A and 703B have different shapes. 704A shows for illustration purposes the overlay of the reference motif 703A and the input motif 702. 704B shows for illustration purposes the overlay of the reference motif 703B and the input motif 702. The visual illustration shows the difference in shapes between the reference motifs 703A and 703B and the input motif 702. The estimators compute the differences between the motifs based on the mathematical properties of the corresponding numeric arrays).   
Regarding claims 8 and 16 (Original), Kotorov in view of Ray further in view of Poghosyan discloses the long-term time series comprise more data points than the short-term time series (Kotorov ¶10 - A motif {i.e. short term} comprises of a subset of data points selected from an entire time series {i.e. long term}).  


Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant argues that the claimed invention is patent eligible because it is integrated into a practical application.  Specifically, applicant argues that the claimed invention does not fall under 2106.05(f).  Examiner finds this unpersuasive because within the MPEP 2106.05(f) it states “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.”  Examiner interprets that the claimed invention is performing an analytical process on generic computing devices.  Under this interpretation, the claimed invention does fall under 2106.05(f) and does not meet the threshold for being integrated into a practical application.  
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant argues that the prior art fails to disclose “scaling and adjusting time series data”.  Further, Applicant argues that Kotorov does not disclose anything related to scaling and therefore there would be no reason to combine with Ray, which was combined to teach scaling of time series.  This is unpersuasive because in addition to both pieces of prior art dealing with time series data, and the manipulation of those time series data, there is nothing within Kotorov that would preclude the scaling of time series data.  In particular, Fig 3 of Kotorov discloses correlating time series, and under BRI, in order to correlate time series there is potentially a need to scale series of different time periods.  As such, Applicant’s arguments with respect to the independent claims (and their respective dependent claims) are unpersuasive.     
Further, Examiner will note, that while not cited above, the Poghosyan art also discloses scaling time series data in [0083].    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624